Order entered June 3, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-01000-CV

                  IN THE INTEREST OF K.J.B., A CHILD

               On Appeal from the 296th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 296-57199-2019

                                    ORDER

      Before the Court are appellee’s May 31, 2022 motion for an extension of

time to file her brief and appellant’s response opposing the motion. We GRANT

the motion and extend the time to July 1, 2022.


                                            /s/   KEN MOLBERG
                                                  JUSTICE